Citation Nr: 0707897	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for degenerative 
arthritis of the right knee.  

2.  Entitlement to service connection for osteoarthritis of 
the left knee.

3.  Entitlement to service connection for low back 
disability, to include as secondary to osteoarthritis of the 
left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

The veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ) in his February 2004 Substantive Appeal.  He 
was scheduled for such a hearing in January 2007, but he 
failed to report for that hearing and provided no explanation 
for his failure to report.  Consequently, his hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2006).  

The claim of service connection for degenerative arthritis of 
the right knee was the subject of a previous RO decision in 
July 1987.  The Board has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for degenerative 
arthritis of the right knee and the claims of entitlement to 
service connection for osteoarthritis of the left knee and 
low back disability, to include as secondary to 
osteoarthritis of the left knee are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence presented since a July 1987 rating decision by 
the RO is more than cumulative in nature and does raise a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for degenerative arthritis of the 
right knee.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim of service connection for 
degenerative arthritis of the right knee was denied in a 
rating decision by the RO in July 1987.  The veteran applied 
to reopen the claim in March 2002.  

In an October 2002 rating decision, the RO determined that 
there was no evidence showing an injury in service or current 
medical evidence showing that the veteran's current 
degenerative arthritis of the right knee was related to a 
knee injury or treatment in service.  Further, the RO stated 
that the medical evidence showed the right knee condition 
occurred before service and there was no evidence showing the 
condition was aggravated by service.

However, since the July 1987 decision is final under 
38 U.S.C.A. § 7104(a), the Board must first ascertain whether 
new and material evidence has been received to reopen the 
claim.  

Since that decision, the veteran has submitted VA treatment 
records dated July 2001 to May 2006, replete with reference 
to treatment for arthritis of the right knee.  

In an April 2002 VA examination the veteran complained of 
pain in both knees.  He reported that he injured both knees 
during service.  He stated that the initial symptoms were 
just felt in his right knee, but over time he began feeling 
them in his left knee as well.  He described the pain as a 
constant pain that was accompanied by an occasional swelling.  
He used crutches to help walk.

Examination of the right knee revealed marginal tenderness 
with soft tissue swelling and crepitation.  There was no 
instability or deformity.  He had range of motion 0 to 110 
degrees with pain at the extremes.  The veteran was diagnosed 
with osteoarthritis of the knees.  The examiner opined that 
the veteran developed arthritis secondary to his injury 
during the service and that the knee disability was likely 
service related.  

Also submitted, were various lay statements of the veteran.  
In a December 1989 statement, the veteran reported that his 
right knee injury was aggravated by the 2 1/2 mile run required 
in basic training.  Prior to this run, the veteran reported 
that he did not have any problems with his right knee and was 
able to perform all normal activities.  In the other lay 
statements the veteran repeated that he suffered the right 
knee injury in service.   

This additional evidence of record is new and raises a 
reasonable possibility of substantiating the veteran's claim, 
in the Board's opinion.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for degenerative arthritis of the right knee.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for degenerative arthritis of the 
right knee, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  


REMAND

Having reopened the claim of service connection for 
degenerative arthritis of the right knee, the Board finds 
that additional development is necessary with respect to that 
claim.

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness, the evidence must 
clearly and unmistakably show not only that the disorder at 
issue pre-existed entry into service, but that the disorder 
did not undergo aggravation in or as a result of service.

In this regard, the Board notes that the April 1985 
enlistment examination report makes no reference to any type 
of right knee injury.  During service, the veteran was seen 
multiple times for treatment referable to a right knee 
injury.  The Board observes a June 1986 Medical Board report 
found that the veteran's right knee disability preexisted 
service and that right knee degenerative arthritis was not 
incurred in or aggravated by his period of active duty 
service.  In an August 1986 rebuttal statement, the veteran 
reported that he did injure his right knee prior to service, 
but he received physical therapy treatment and the condition 
resolved without further incidence.  He reported that he 
entered service with full mobility of his knee.  He reported 
that he suffered the injury in service while attempting to 
run the 2 1/2 mile required run.

The Board notes that in a November 2006 VA examination, the 
examiner opined that based on the veteran's knee problems 
pre-existing his enlistment into the military and absence of 
any trauma to his knees in the military, "it was not more 
likely that his left knee disability was caused by or 
significantly permanently aggravated by his time in 
service."  The examiner further stated that "in light of 
this opinion, it was unnecessary to examine his left knee or 
evaluate his low back disability."

The Board finds that a new VA examination is warranted to 
clarify whether the veteran's right knee disability 
manifested by degenerative arthritis (1) clearly and 
unmistakably preexisted service and (2) did not undergo 
aggravation as a result of his service.  

As to the veteran's claims for service connection for a left 
knee disability and low back disability, to include as 
secondary to left knee disability, the Board observes that 
the April 1985 enlistment examination report did contain 
indication of a left leg disability.  Further the examination 
report recommended that the veteran receive further 
orthopedic evaluation for the left leg disability.  Also of 
note, a December 1985 service medical record with notation of 
complaint of left knee pain.  Thus the Board finds that he 
should be afforded a VA examination to address the nature and 
etiology of any currently present left knee and low back 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence necessary to 
reopen a claim and what is necessary to 
establish entitlement to the underlying 
claim for the benefit sought, as outlined 
by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  The veteran should be afforded a VA 
examination to determine whether he has any 
current right knee or left knee or low back 
disorders that are related to service.  The 
claims folders, to include a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.   A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Any indicated studies should 
be performed.  

The examination should address the nature, 
extent, and likely etiology of any 
currently present right knee or left knee 
or low back disorders.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
answer the following questions with respect 
to any currently present right knee or left 
knee or low back disorders: 

*	Does the evidence of record clearly 
and unmistakably show that right and 
left knee disorders existed prior to 
the veteran's entrance onto active 
duty?  

*	With respect to any such condition 
that the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the conditions 
clearly and unmistakably undergo NO 
chronic increase in severity during 
or as a result of service?

*	If the physician is of the opinion 
that right and left knee disorders 
did not preexist service, is it at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that 
any current right and left knee 
disorders had their onset in 
service?

*	With respect to the claimed low back 
disorder, is the back disorder 
proximately due to, or the result of 
a left knee disorder or in the 
alternative is it at least as likely 
as not (e.g., a 50 percent or 
greater likelihood) that any current 
low back disorder had its onset in 
service?

The rationale for all opinions expressed 
must be clearly set forth by the physician 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.  38 C.F.R. § 3.655 (2006).

4.  Then, the RO should readjudicate the 
issues on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


